Case 4:19-cv-01193 Document 15 Filed on 11/15/19 in TXSD Page 1 of 7
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              November 15, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-01193 Document 15 Filed on 11/15/19 in TXSD Page 2 of 7
Case 4:19-cv-01193 Document 15 Filed on 11/15/19 in TXSD Page 3 of 7
Case 4:19-cv-01193 Document 15 Filed on 11/15/19 in TXSD Page 4 of 7
Case 4:19-cv-01193 Document 15 Filed on 11/15/19 in TXSD Page 5 of 7
Case 4:19-cv-01193 Document 15 Filed on 11/15/19 in TXSD Page 6 of 7
Case 4:19-cv-01193 Document 15 Filed on 11/15/19 in TXSD Page 7 of 7
